Case 1:19-mc-00544-AT Document 30 Filed 12/20/19 Page 1 of 1
(; I B S O N D U N N Gibson, Dunn & Crutcher LLP

333 South Grand Avenue
Los Angeles, CA 90071-3197
Tel 213.229.7000
www.gibsondunn.com

December 20, 2019 Daniel G. Swanson
Direct: +1 213.229.7430
Fax: +1 213.229.6430
DSwanson@gibsondunn.com
Client: 60385-00074

VIA ECF

Hon. Judge Analisa Torres

U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl St., Chambers 2250

New York, NY 10007-1312

Re: United States v. Paramount Pictures, Inc.; United States v. Loew’s Incorporated,
Case No. 19-Misc-544 (S.D.N.Y.)

Dear Hon. Torres:

I represent Metro-Goldwyn-Mayer Inc. (“MGM”), successor in interest to Defendant Loew’s

Inc., and Defendant United Artists Corporation (“UA”). This letter is submitted in response

to the Court’s December 10, 2019 Order in the above-captioned action. ECF No. 19. MGM

and UA do not oppose the motion of the United States to terminate the antitrust judgments in

this matter.

Respectfully submitted,

/s/ Daniel G. Swanson

Daniel G. Swanson

Counsel for Defendants Metro-Goldwyn-Mayer Inc.
And United Artists Corporation

cc: Counsel of Record (via ECF)

103617236.1

Beijing + Brussels * Century City * Dallas * Denver * Dubai * Frankfurt * Hong Kong + Houston * London + Los Angeles * Munich
New York + Orange County « Palo Alto + Paris * San Francisco * Sao Paulo * Singapore * Washington, D.C.
